The defendants’ petition for certification for appeal from the Appellate Court, 15 Conn. App. 561, is granted, limited to the following issues:
“1. Did the Appellate Court err in concluding that automatic approval of a site plan by lapse of sixty-five days after its submission pursuant to General Statutes § 8-7d (b) also resulted in automatic approval of the special permit zoning application, which had included the site plan as a supporting document pursuant to the zoning regulations?
“2. When a site plan is submitted with an application for a special zoning permit, does the sixty-five day time limit of General Statutes § 8-7d (b) for a decision thereon supersede the time limits set forth in General Statutes § 8-7d (a) for a decision on the application?”